DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2011/0012169 A1) in view of Lehnhardt et al. (US 2020/0119228 A1) and Ku et al. (US 2017/0373219 A1).
Regarding Claim 1, Takizawa (Fig. 10) disclose an emitter adapted to emit a first radiation, the emitter comprising: 
a substrate (101), 
a mesa (104, 105), the mesa being made of a first semiconductor material (GaN), the first semiconductor material (GaN) [0126] having a first bandgap value (band gap of GaN 3.4eV) , the mesa having a superior side (top of 105) and a lateral side (Side of 105), the lateral side surrounding the superior side and extending between the substrate (101) and the superior side (top)
a covering layer (106, an active layer (emission layer) 107, 108) comprising one or several radiation-emitting layer(s) (“a multiple quantum well structure made of InGaN” 107), at least one radiation-emitting layer being made of a second semiconductor material (InGaN), the second semiconductor material (InGaN) [0131] having a second bandgap value (band gap of InGaN), the second bandgap value being strictly inferior to the first bandgap value (InGaN bangap energy is less than GaN bangap energy), each radiation-emitting layer (107) having a first portion corresponding to the superior side (top of 107)  and a second portion corresponding to the lateral side (sides of 107), a first thickness being defined for the first portion (thickness of 107 on top of 106) and a second thickness being defined for the second portion (thickness of 107 on a sides of 106), the second thickness being strictly inferior to the first thickness (See Fig. 1),
said first thickness (thickness of 107 on top of 106) having a ratio to said second thickness (thickness of 107 on a side of 106) (See Fig. 1. 107 being thicker on top than on side surfaces),
and the superior side (top) having a surface.  
Takizawa does not explicitly disclose that the ratio is between 1.5 and 6 and that the superior side  having a surface of between nine square micrometers and nine hundred square micrometers.
Lehnhardt  (Fig. 1) discloses a  first thickness (thickness of 3 on main surface) having a ratio to said second thickness (thickness of 3 on facets of between 1.5 and 6(“the layer thickness of the layers of the active zone 3 and/or of the barrier structure 5 on the facets can be at least three times, for instance at least five times or at least ten times smaller than the respective layer thickness of the corresponding layers on the main surface. The total layer thickness of the active zone 3 and/or of the barrier structure 5 is thus smaller on the facets than on the main surface.” [0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt such that said first thickness having a ratio to said second thickness of between 1.5 and 6 in order to eliminate degradation in terms of charge transport via the facets into the active zone [0045] and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Takizawa in view of Lehnhardt does not explicitly disclose that the superior side  having a surface of between nine square micrometers and nine hundred square micrometers.
Ku (Fig. 13) discloses that a superior side (top) of an LED device having a surface of between nine square micrometers and nine hundred square micrometers. (“the area of the top surface 37 may be about 625 μm.sup.2 to 1 mm.sup.2”) [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku such that the superior side  having a surface of between nine square micrometers and nine hundred square micrometers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Hereinafter; unless specified all paragraph and figure references are taken from prior art of Takizawa.

Regarding Claim 2, Takizawa in view of Lehnhardt and Ku disclose the emitter according to claim 1, wherein at least one of the following properties is fulfilled: 
-the first portion (top of 107) covers at least partially the superior side of the mesa (10p of 106) and the second portion (107 on sides of 106) covers at least partially the lateral side of the mesa (sides of 104-106); 
-the second portion forms at least one quantum well (“a multiple quantum well structure made of InGaN”), and the lateral side comprises a plurality of plane faces.
The Examiner notes since the Applicant indicated that “at least one of the following properties is fulfilled” the Examiner will consider Claim limitations met as long as at least one of the Claim limitations is met.
	
Regarding Claim 4, Takizawa in view of Lehnhardt and Ku disclose the emitter according to claim 1, wherein at least one of the following properties is fulfilled: 
-at least one of the first semiconductor material and the second semiconductor material is a III-nitride material (GaN) [0126], and 
-a crystalline structure is defined for the first semiconductor material, the crystalline structure having at least one polar direction and at least one semipolar direction, the superior side being perpendicular to the polar axis, an axis corresponding to the direction passing through the point and perpendicular to the lateral side being defined for each point of the lateral side, the axis being perpendicular to the semipolar direction.


Regarding Claim 6, Takizawa in view of Lehnhardt and Ku disclose the emitter according to claim 1, wherein at least one of the following properties is fulfilled: 
-the mesa (104, 105) has a minimum lateral dimension (width of 104, 105) and a height (height of 104, 105), the height being measured in a first direction perpendicular to the substrate (101) and the minimum lateral dimension being measured in a plane perpendicular to the first direction (vertical), the height being strictly inferior to the minimum lateral dimension (See dimensions of 104, 105 in Fig. 1); 
-the mesa forms a frustum having a base in contact with the substrate, the base being a rectangle or a hexagon; the mesa has a height measured along a first direction perpendicular to the substrate, the height being comprised between 100 nanometers and 1000 nanometers, and 

Regarding Claim 8, Takizawa in view of Lehnhardt and Ku disclose the emitting device of claim 1.
Takizawa in view of Lehnhardt and Ku does in the current embodiment does not explicitly disclose at least two emitters.
Takizawa  n a different embodiment (Fig. 16) discloses least two emitters (A, B) [0202]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku such that there are at least two emitters since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 9, Takizawa in view of Lehnhardt and Ku disclose a display screen comprising a set of emitting devices according to claim 8 (“outdoor display devices” [0239].


Regarding Claim 10, Takizawa disclose a method for fabricating an emitter adapted to emit a first radiation, the method comprising steps for: 
-supplying a substrate (201), 
-creating a mesa (104, 105) made of a first semiconductor material (GaN), the first semiconductor material (GaN) [0126] having a first bandgap value (band gap of GaN), the mesa having a superior side (top of 105) and a lateral side (sides of 105), the lateral side surrounding the superior side and extending between the substrate (101) and the superior side (top of 105) (Fig. 1), and 
-depositing on the mesa a covering layer (106, 107, 108) comprising one or several radiation-emitting layer(s) (a multiple quantum well structure made of InGaN” 107), at least one radiation-emitting layer being made of a second semiconductor material (InGaN), the second semiconductor material having a second bandgap value (band gap of InGaN), the second bandgap value being strictly inferior to the first bandgap value (InGaN bangap energy is less than GaN bangap energy), each radiation-emitting layer (107) having a first portion corresponding to the superior side (107 on top of 105) and a second portion corresponding to the lateral side (107 on a side of 105), a first thickness being defined for the first portion (thickness of 107 on top) and a second thickness being defined for the second portion (thickness of 107 on a side), the second thickness being strictly inferior to the first thickness (Fig. 1)
the first thickness (thickness of 107 on top of 106) having a ratio to the second thickness (thickness of 107 on a side of 106) (See Fig. 1. 107 being thicker on top than on side surfaces),
and wherein said superior side (top) having a surface.  
Takizawa does not explicitly disclose that the ratio is between 1.5 and 6 and that said superior side having a surface of between nine square micrometers and nine hundred square micrometers.
Lehnhardt  (Fig. 1) discloses a  first thickness (thickness of 3 on main surface) having a ratio to said second thickness (thickness of 3 on facets of between 1.5 and 6(“the layer thickness of the layers of the active zone 3 and/or of the barrier structure 5 on the facets can be at least three times, for instance at least five times or at least ten times smaller than the respective layer thickness of the corresponding layers on the main surface. The total layer thickness of the active zone 3 and/or of the barrier structure 5 is thus smaller on the facets than on the main surface.” [0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt such that the first thickness having a ratio to the second thickness of between 1.5 and 6 in order to eliminate degradation in terms of charge transport via the facets into the active zone [0045] and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Takizawa in view of Lehnhardt does not explicitly disclose that said superior side  having a surface of between nine square micrometers and nine hundred square micrometers.
Ku (Fig. 13) discloses that a superior side (top) of an LED device having a surface of between nine square micrometers and nine hundred square micrometers. (“the area of the top surface 37 may be about 625 μm.sup.2 to 1 mm.sup.2”) [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku such that the superior side having a surface of between nine square micrometers and nine hundred square micrometers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 11, Takizawa (Fig. 10 and 12) in view of Lehnhardt and Ku disclose the method according to claim 10, wherein 
the step for creating a mesa (104, 105) comprises etching away part of a bulk made of the first material (GaN) to create the mesa (104, 105). (Fig. 12b) [0168]
The Examiner notes that since the Applicant did specifically identified what the step for creating mesa includes the step of etching mesa in Fig. 12b could be considered as part of the step.

Regarding Claim 12, Takizawa (Fig. 10, 12) disclose a method for fabricating an emitting device comprising a first emitter, each emitter being adapted to emit a corresponding first radiation (“the thickness and indium composition of each well layer in the active layer 107 are accurately controlled so that the emission wavelength is 450 nm” [ 0131], the method comprising steps for: 
-supplying a substrate (201) , creating, for each emitter, a mesa (104, 105) made of a first semiconductor material (GaN), the first semiconductor material having a first bandgap value (bandgap of GaN), the mesa having a superior side (top of 104, 105) and a lateral side (sides of 104, 105), the lateral side surrounding the superior side and extending between the substrate (101) and the superior side (top of 104, 105), and depositing on each mesa a covering layer (106, 107, 108) comprising one or several radiation-emitting layer(s) (a multiple quantum well structure made of InGaN” 107) [0131], at least one radiation-emitting layer being made of a second semiconductor material (InGaN), the second semiconductor material having a second bandgap value (bandgap of InGaN), the second bandgap value being strictly inferior to the first bandgap value (bangap of InGaN is less than bandgap of GaN), each radiation-emitting layer (107) having a first portion corresponding to the superior side (107 on top of 104, 105) and a second portion corresponding to the lateral side (107 on a side of 104, 105), a first thickness being defined for the first portion (thickness of 107 on top) and a second thickness being defined for the second portion (thickness of the side), the second thickness being strictly inferior to the first thickness (See Fig. 10), and
the first thickness (thickness of 107 on top of 106) having a ratio to the second thickness (thickness of 107 on a side of 106) (See Fig. 1. 107 being thicker on top than on side surfaces),
and wherein said superior side (top) having a surface.  
 In the current embodiment Takizawa does not explicitly disclose at least one second emitter and that the ratio is between 1.5 and 6 and that the superior side  having a surface of between nine square micrometers and nine hundred square micrometers.
Takizawa in a different embodiment (Fig. 16) discloses least two emitters (A, B) [0202]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method in Takizawa such that there is at least one second emitter since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Takizawa does not explicitly disclose that the ratio is between 1.5 and 6 and that the superior side having a surface of between nine square micrometers and nine hundred square micrometers.
Lehnhardt  (Fig. 1) discloses a  first thickness (thickness of 3 on main surface) having a ratio to said second thickness (thickness of 3 on facets of between 1.5 and 6(“the layer thickness of the layers of the active zone 3 and/or of the barrier structure 5 on the facets can be at least three times, for instance at least five times or at least ten times smaller than the respective layer thickness of the corresponding layers on the main surface. The total layer thickness of the active zone 3 and/or of the barrier structure 5 is thus smaller on the facets than on the main surface.” [0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt such that said first thickness having a ratio to said second thickness of between 1.5 and 6 in order to eliminate degradation in terms of charge transport via the facets into the active zone [0045] and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Takizawa in view of Lehnhardt does not explicitly disclose that the superior side  having a surface of between nine square micrometers and nine hundred square micrometers.
Ku (Fig. 13) discloses that a superior side (top) of an LED device having a surface of between nine square micrometers and nine hundred square micrometers. (“the area of the top surface 37 may be about 625 μm.sup.2 to 1 mm.sup.2”) [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku such that the superior side  having a surface of between nine square micrometers and nine hundred square micrometers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).




Regarding Claim 13, Takizawa (Fig. 10, 12) in view of Lehnhardt and Ku discloses the method according to claim 12, wherein the step for creating each mesa (104, 105) comprises etching away part of a bulk made of the first material (GaN) to create each mesa (104, 105). (Fig. 12b) [0168]
The Examiner notes that since the Applicant did specifically identified what the step for creating mesa includes, the step of etching mesa in Fig. 12b could be considered as part of the step.


Regarding Claim 15, Takizawa in view of Lehnhardt and Ku disclose the method according to claim 11, wherein the bulk is a layer (104, 105) made of the first material (GaN) and supported by the substrate (101).

Regarding Claim 17, Takizawa (Fig. 10) in view of Lehnhardt and Ku disclose the method according to claim 13, wherein the bulk is a layer made of the first material (GaN) and supported by the substrate (201).


Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2011/0012169 A1), Lehnhardt et al. (US 2020/0119228 A1) and Ku et al. (US 2017/0373219 A1) and further in view of Yang et al. (“InGaN/GaN multiple quantum wells on selectively grown GaN microfacets and the applications for phosphor-free white light-emitting diodes” Reviews in Physics, Volume 1, November 2016, Pages 101-119)
Regarding Claim 3, Takizawa (Fig. 10) in view of Lehnhardt and Ku disclose the according to claim 1, wherein at least one of the following properties is fulfilled: 
-the substrate is made of a semiconducting material (Si) [0115], the mesa extending along a first direction (Vertical) perpendicular to the substrate (201) from the substrate and being electrically connected to the substrate (110n side electrode), the substrate (101) having a main surface surrounding the mesa in a plane perpendicular to the first direction (horizontal), the substrate (201) further comprising an electrically insulating layer (a first insulating film 202) extending on the main surface (top), the insulating layer forming a barrier between the substrate (201) and the covering layer (107), and 
-for each point of the lateral side (sides of 106), an axis corresponding to the direction passing through the point and perpendicular to the lateral side is defined, and wherein the angle between a first direction perpendicular to the substrate and the axis (see angle between normal to the substrate and sidewall of 106) 
Takizawa in view of Lehnhardt and Ku does not explicitly disclose the angle between a first direction perpendicular to the substrate and the axis is comprised between 30 degrees and 80 degrees.
Yang (Fig. 7, 17) discloses the angle between a first direction perpendicular to the substrate and the axis is comprised between 30 degrees and 80 degrees. (See alpha angle in Fig. 7 and 17)  (C face facets).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku and Yang such that the angle between a first direction perpendicular to the substrate and the axis is comprised between 30 degrees and 80 degrees to increase intensity in microfacel LED (Page 115)

Regarding Claim 7, Takizawa in view of Lehnhardt and Ku disclose the emitter of claim 1, wherein,
for each point of the lateral side (sides of 104 105), an axis corresponding to the direction passing through the point and perpendicular to the lateral side (sides of  104, 105) is defined, and wherein 
the angle between a first direction (Vertical) perpendicular to the substrate (101) and the axis (see angle between normal to the substrate and sidewall of 106) 
Takizawa in view of Lehnhardt and Ku does not explicitly disclose the angle between a first direction perpendicular to the substrate and the axis is comprised between 55 degrees and 65 degrees.
Yang (Fig. 7, 17) discloses the angle between a first direction perpendicular to the substrate and the axis is comprised between 30 degrees and 80 degrees. (See alpha angle in Fig. 7 and 17)  (C face facets).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku and Yang such that the angle between a first direction perpendicular to the substrate and the axis is comprised between 30 degrees and 80 degrees in order to increase intensity in microfacel LED (Page 115)

Claim 5, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2011/0012169 A1), Lehnhardt et al. (US 2020/0119228 A1) and Ku et al. (US 2017/0373219 A1) and further in view of  Kano et al. (JP 2008/060375 A1; Published 03/13/2008).
 Regarding Claim 5, Takizawa (Fig. 10) in view of Lehnhardt and Ku disclose the emitter according to claim 1, wherein at least one of the following properties is fulfilled: 
-the emitter further comprises a first electrical contact (111) electrically connected to the first portion (top of 107), the emitter being configured to emit the first radiation (“thickness and indium composition of each well layer in the active layer 107 are accurately controlled so that the emission wavelength is 450 nm.”) when an electrical current flows through the first electrical contact (111),  the covering layer (106, an active layer (emission layer) 107, 108) the first electrical contact (111) further being electrically connected to the second portion (side of 107);
The Examiner notes that there must be are electrical connection between 111 and 107 in order for the emitter to emit light.
-the emitter further comprises a first electrical contact electrically connected to the first portion, the emitter being configured to emit the first radiation when an electrical current flows through the first electrical contact the covering layer and the mesa the first electrical contact comprising a first connection layer and a second barrier layer, the second barrier layer being interposed between the first connection layer and the covering layer , the first connection layer being made of a fourth material, the fourth material being a electrically conductive material or a semiconducting material, the second barrier layer being made of an insulating material, the covering layer, the second barrier layer and the first connection layer forming a tunnel junction; 
-the covering layer comprises at least two superimposed radiation-emitting layers made of the second semiconductor material, a first barrier layer made of a third semiconductor material being interposed between each pair of successive radiation-emitting layers, the third semiconductor material having a third bandgap value, the third bandgap value being strictly superior to the second bandgap value, and 
-the first radiation comprises a first set of electromagnetic waves, the radiation-emitting layer being configured to emit a second radiation comprising a second set of electromagnetic waves, the emitter further comprising a radiation converter configured to absorb the second radiation and to emit in response the first radiation, a wavelength being defined for each electromagnetic wave, the first set corresponding to a first range of wavelengths and the second set corresponding to a second range of wavelengths, the first range having a first mean wavelength and the second range having a second mean wavelength, the first mean wavelength being different from the second mean wavelength.
Takizawa in view of Lehnhardt and Ku disclose the an electrical current flows through the first electrical contact,  the covering layer, an active layer and the mesa.
Kano (Fig. 13) discloses an electrical current flows through a first electrical contact (24),  the covering layer (20), an active layer (MQW active layer 15) and the mesa (11b, 11c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Akiyama such that an electrical current flows through the first electrical contact, the covering layer, an active layer and the mesa in order to provide a nitride-based semiconductor light-emitting device having lectrodes on a bottom of the device to facilitate mounting and that is capable of suppressing deterioration in characteristics and having high yield [Page 2, para 3-4]

Regarding Claim 14, Takizawa (Fig. 10) in view of Lehnhardt and Ku discloses the method according to claim 11.
Takizawa in view of Lehnhardt and Ku does not explicitly disclose that the bulk is the substrate.
Kano (Fig. 13) discloses the bulk is the substrate (11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku and Kano such that the bulk is the substrate in order to provide a nitride-based semiconductor light-emitting device capable of suppressing deterioration in characteristics and having high yield. [Page 2, para 3-4]

Regarding Claim 16, Takizawa (Fig. 10) in view of Lehnhardt and Ku discloses the method according to claim 13.
Takizawa in view of Lehnhardt and Ku does not explicitly disclose that the bulk is the substrate.
Kano (Fig. 13) discloses the bulk is the substrate (11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emitting device in Takizawa in view of Lehnhardt and Ku amd Kano such that the bulk is the substrate in order to provide a nitride-based semiconductor light-emitting device capable of suppressing deterioration in characteristics and having high yield. [Page 2, para 3-4]




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891